Citation Nr: 1432094	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  11-06 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1965 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction over this claim is now with the RO in Reno, Nevada.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran is service connected for posttraumatic stress disorder (PTSD), which is assigned a 100 percent rating.

2.  The Veteran requires the regular assistance of another person when caring for the daily personal needs of dressing or undressing himself, bathing, and grooming due to confusion, severe short-term memory loss, and fatigue as the result of the service-connected PTSD.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for special monthly compensation based on the need for aid and attendance have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2013).

2.  As the compensation at aid and attendance rate as the rate set forth at 38 U.S.C.A. § 1114(l) is greater than the housebound rate set forth at 38 U.S.C.A. § 1114(s), the grant of special monthly compensation based on aid and attendance renders moot the question of special monthly compensation for the lesser benefit at the housebound rate.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.350, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As discussed below, the Board is granting the claim for special monthly compensation based on need for aid and attendance, which constitutes a full grant of the benefit sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Special Monthly Compensation

Compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as: the inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made.  

The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice.  38 C.F.R. § 3.352(a) (2013).  

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the U.S. Court of Appeals for Veterans Claims (Court) held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. at 224.  

The regulations also provide additional compensation on the basis of being housebound where the veteran (1) has, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350.

The contention liberally construed for the Veteran is that special monthly compensation is warranted because he requires the regular aid and attendance of another person when caring for the daily personal needs of dressing or undressing himself, bathing, and grooming due to confusion, severe short-term memory loss, and fatigue as the result of the service-connected PTSD, and that he is housebound due to the service-connected PTSD.  In an August 2010 notice of disagreement and March 2011 substantive appeal (VA Form 9), the Veteran contended that he is housebound, rarely goes out except to VA, and does not shop, eat, take a shower, wash clothes, or prepare his medications without the assistance of his present caregiver.  

The Veteran has been granted service connection for PTSD, rated at 100 percent disabling, effective March 7, 1994.  In this case, the evidence shows that the Veteran requires the regular aid and attendance of another person when caring for the daily personal needs of dressing or undressing himself, bathing, and grooming due to confusion, severe short-term memory loss, and fatigue.  The Board finds that the evidence is at least in equipoise on the question of whether such need for the aid and attendance of another is the result of the service-connected PTSD rather than non-service-connected factors.  

A June 2010 VA examination report for housebound status or permanent need for regular aid and attendance notes diagnoses of HIV disease and PTSD.  At that time, the Veteran reported confusion, severe short-term memory loss, and fatigue.  He also reported that his AIDS has affected his brain.  He reported that, while he is physically able to shower, dress, and groom, he forgets what he is doing and needs to be reminded of the purpose and procedure, particularly when he is in the shower.  The Veteran reported that his caregiver sets out his medications, draws HIV medication into syringes, and reminds the Veteran, often several times, to take his medications.  The Veteran reported that the caregiver does all meal preparation, all the laundry and housework, and sets out the Veteran's clothes.  The Veteran further reported that mental stresses exhaust him and he gets confused in crowds.  He only drives when he is having a good day and sometimes gets lost even when he has a map and only one destination.  He reported that he does not read much because he cannot make sense of what he is trying to read.  Given the above reports, the VA examiner indicated that the Veteran is unable to perform the self-care skills of dressing and undressing, bathing, and grooming.  The VA examiner also commented and opined that the Veteran's confusion, severe short-term memory loss, and fatigue necessitate assistance of another person to accomplish daily activities.

As to whether the symptoms of confusion, severe short-term memory loss, and fatigue are attributable to the service-connected PTSD as opposed to the nonservice-connected HIV disease, in a March 1994 letter, the Veteran's private treating psychologist, Dr. J.S., noted that the Veteran demonstrates classic symptoms of PTSD, including having violent fantasies related to service in Vietnam, profound depression, and suicidal ideations.  Dr. J.S. further noted that the Veteran is quite disengaged from everyday life, often agoraphobic, and has great difficulty completing projects around the home, such as mowing the lawn, painting, etc..  Dr. J.S. also indicated that the Veteran experiences severe memory impairment and extreme difficulty in concentrating, and tasks that require sustained concentration produce anxiety and agitation.  Based on this report from the Veteran's treating psychologist, the Board finds that the symptoms of confusion and severe short-term memory loss are the result of the service-connected PTSD.  

As to the symptom of fatigue, in the June 2010 VA examination report for housebound status or permanent need for regular aid and attendance, the Veteran reported that mental stresses exhaust him.  Accordingly, while the Veteran has been diagnosed with HIV disease and PTSD, and the Veteran reported that AIDS has affected his brain, the evidence of record tends to show that the symptoms of confusion, severe short-term memory loss, and fatigue are a result of the service-connected PTSD, which the June 2010 VA examiner opined necessitate the assistance of another person when caring for the Veteran's daily personal needs of dressing or undressing, bathing, and grooming.

Based on the above, the evidence is in equipoise on the question of whether the need for the regular aid and attendance of another person when caring for the Veteran's daily personal needs of dressing or undressing bathing, and grooming due to confusion, severe short-term memory loss, and fatigue is the result of the service-connected disability.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the need for the regular aid and attendance of another person is due to the service-connected PTSD, warranting special monthly compensation based on the need for regular aid and attendance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As the compensation at aid and attendance rate as the rate set forth at 38 U.S.C.A. § 1114(l) is greater than the housebound rate set forth at 38 U.S.C.A. § 1114(s), the grant of special monthly compensation based on aid and attendance renders moot the question of special monthly compensation for the lesser benefit at the housebound rate.  38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352.


ORDER

Special monthly compensation based on the need for regular aid and attendance is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


